This appeal is from an order of the court below discharging defendant's rule to show cause why disputed issues of fact arising in a suit in equity should not be tried by a jury. Such an order is interlocutory only. Cf. Stewart v. Stewart, 65 Pa. Super. 593. Defendant also assigns error to the dismissal of his preliminary objections to plaintiff's amended bill and to the sustaining of plaintiff's preliminary objections to defendant's answer containing new matter. These orders, also, are interlocutory: Massachusetts Bonding  Insurance Company v.Johnston  Harder, Inc., 330 Pa. 336. The rule is settled beyond doubt that preliminary orders are not appealable in advance of final disposition of the case except when made so by statute: Lewis v. Beatty, 306 Pa. 242. Neither legislative enactment nor the Rules of Equity Practice of this Court authorize an appeal in this situation.
The appeal is dismissed.
 *Page 1